DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


Amended Title
SYSTEM AND METHOD FOR DETECTING POTENTIALLY DANGEROUS HUMAN POSTURE
	



Allowable Subject Matter
Claims 1-33 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention pertains to varying embodiments to detecting a potentially dangerous situation of a human posture. The following is an examiner's statement of reasons for allowance: The present invention is directed towards detecting a potentially dangerous situation of a human posture determining a leg vector based on a pair of lower limb key points determined to belong to one of the zones; determining a precise spine vector using the closest corrective vertical lines and the horizon lines; determining a lower limbs tilt angle between the precise spine vector and the leg vector; and determining a human posture by comparing the lower limbs tilt angle with a preset lower limbs tilt angle threshold, wherein the corrective vertical lines are an average human height in length and the average human height is entered at the system operation pre-setting stage (see specification).
The closest prior art, Garney (US 2014/0066811) teaches capturing an image of a person, detecting the body position, comparing the body position to a predetermined threshold, analyzing the back curvature and posture, and providing a report of the posture (see para. 0041, 0044-0045, 0053-0054).
However, Garney fails to address: 
“wherein the corrective vertical lines are an average human height in length,
wherein the corrective vertical lines are parallel to an assumptive spine vector defined by the key points,
wherein the human is positioned on an underlying plane,
wherein the corrective vertical lines are positioned on the underlying plane;
determine horizon lines for each of the corrective vertical lines;
split the frame into zones based on the corrective vertical lines to determine closest corrective vertical lines to the human;
determine a leg vector based on a pair of lower limb key points determined to belong to one of the zones;
determine a precise spine vector using the closest corrective vertical lines and the horizon lines;
determine a lower limbs tilt angle between the precise spine vector and the leg vector;
determine a human posture by comparing the lower limbs tilt angle with a preset lower limbs tilt angle threshold; and
detect a potentially dangerous situation, if the human posture is one of postures indicating a potentially dangerous situation.”

These distinct features are in each independent claim and renders them allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY A CESE whose telephone number is (571) 270-1896.  The examiner can normally be reached on Monday – Friday, 9am – 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenny A Cese/
Primary Examiner, Art Unit 2663